             Case 2:16-cr-00007-RSM Document 398 Filed 05/08/20 Page 1 of 2




 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                          No. CR16-07 RSM
11                          Plaintiff,
                                                         ORDER DEPOSITING PORTION OF
12                     v.                                RESTITUTION PAYMENTS WITH THE
                                                         COURT’S REGISTRY PURSUANT TO
13    LONNIE EUGENE LILLARD,
                                                         RULE 38(e)(2)(C)
14                          Defendant.
15
16         This matter comes before the Court on the government’s recommendation, made
17 in response to the defendant’s Motion to Stay Collection of Restitution Payment Pursuant
18 to Rule 38(e)(1), Dkt. 384, that the Court direct a portion of the defendant’s restitution
19 payments into the district court’s registry. Dkt. 392. Amendment of the restitution
20 schedule will be necessary in light of new information regarding the identity of certain
21 victims. See generally Dkt. 334, 335, 347, 364, 397.
22         The Court, being fully advised in the premises, ORDERS
23         (1)    that 15% of any restitution payments received from Lillard shall be
24 deposited in the court’s registry pursuant to Federal Rule of Criminal Procedure
25 38(e)(2)(C);
26         (2)    that no monies received from Lillard as restitution payments shall be
27 disbursed to any of the payees in the “Chase Paymentech Group,” see Dkt. 254, at 9,
28 pending amendment of Lillard’s Judgment to correct the list of payees due restitution;
     ORDER DEPOSITING PORTION OF RESTITUTION                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     PAYMENTS WITH THE COURT’S REGISTRY
                                                                           SEATTLE, WASHINGTON 98101
     United States v. Lillard / CR16-07 RSM - 1                                  (206) 553-7970
                Case 2:16-cr-00007-RSM Document 398 Filed 05/08/20 Page 2 of 2




 1            (3)      that all other monies received from Lillard as restitution payments, except
 2 for the 15% to be deposited in the court’s registry as ordered above, shall continue to be
 3 disbursed to the other payees identified in the Judgment,1 see Dkt. 254, at 8-9.
 4            The Court further ORDERS the government to file a status report with this Court
 5 within 45 days of the issuance of the Court of Appeals mandate in this matter, addressing
 6 any needed amendments to the Judgment or to this Order.
 7
 8            DATED this 8th day of May, 2020.
 9
10
11
12                                                          A
                                                            RICARDO S. MARTINEZ
13                                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       Specifically, restitution shall continue to be disbursed to all victims in the Vantiv Group, the Green Dot Group, and
28   the INCOMM Group.
       ORDER DEPOSITING PORTION OF RESTITUTION                                                   UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
       PAYMENTS WITH THE COURT’S REGISTRY
                                                                                                  SEATTLE, WASHINGTON 98101
       United States v. Lillard / CR16-07 RSM - 2                                                       (206) 553-7970
